UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4692

FREDERICK KEITH SINGLETON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-95-179-A)

Submitted: July 28, 1998

Decided: August 13, 1998

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David B. Smith, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, Robert C. Ches-
nut, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Frederick Keith Singleton was convicted of car jacking, three
armored car robberies, and a number of firearms offenses. He was
originally sentenced as a career offender to a term of 210 months,
with a consecutive sentence of 65 years (780 months) for four convic-
tions under 18 U.S.C.A. § 924(c) (West Supp. 1998), making a total
of 990 months. On appeal, the convictions were affirmed, but the
career offender sentence was vacated and the case remanded for
resentencing. See United States v. Singleton, 107 F.3d 1091 (4th Cir.),
cert. denied, ___ U.S. ___, 66 U.S.L.W. 3255 (U.S. Oct. 6, 1997)
(No. 96-8580).

On remand, the government conceded that Singleton was not a
career offender. The new guideline range was 151-188 months. Both
Singleton and the government recommended a sentence of 151
months, which, with the consecutive firearms sentences, would have
produced a total sentence of 931 months. The district court imposed
a sentence of 151 months on Counts 7, 13, and 17 (the armored car
robberies). However, the court reimposed the statutory maximum sen-
tence of 180-months on Count 1 (the car jacking), thus producing a
total sentence of 960 months.

Singleton's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising one issue but stating that in
his view there are no meritorious issues for appeal. Singleton has filed
a pro se supplemental brief attacking his convictions on two grounds.
After a review of the record, we affirm.

In the Anders brief, Singleton's attorney speculates that the district
court may not have been aware that it could sentence Singleton to 151
months on Count 1 because counsel did not specifically ask for a sen-
tence of 151 months on that count. However, both defense counsel
and the government recommended a sentence of 151 months on all
the counts which did not carry mandatory consecutive sentences.
Although the district court did not explain its reason for imposing the
180-month sentence on Count 1, we find no error because the court
had complete discretion to impose sentence at any point within the

                    2
guideline range. See United States v. Holmes, 60 F.3d 1134, 1137 (4th
Cir. 1995) (district court's decision on where to impose sentence
within correctly calculated guideline range not reviewable unless
based on unconstitutional classification).

In his pro se supplemental brief, Singleton asks this Court to
review two new trial issues. He first seeks plain error review of the
sufficiency of the government's proof on the majority of charges for
which he was convicted. With regard to the felon-in-possession
counts, he alleges that the government failed to prove the interstate
commerce element and failed to prove that he had a prior felony con-
viction. With regard to the car jacking count and the § 924(c) counts,
he alleges that the government failed to prove that the weapon used
was a firearm. Second, Singleton claims that the district court erred
in instructing the jury that he had stipulated to the prior felony and
interstate commerce elements for the felon-in-possession counts. Sin-
gleton attempted to raise these issues at the resentencing hearing, but
the district court properly advised him to pursue them in a motion
filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). See
United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993) (issues fore-
gone on appeal may not be relitigated). Because none of these issues
were raised in the first appeal, they have been forfeited.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm the sen-
tence imposed on remand. We do not address the validity of Single-
ton's conviction, and we deny his motion for new counsel. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     3